Order entered February 2, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01418-CV

  PERFORMANCE PULSATION CONTROL, INC., 490 CLAY ROAD, LP AND JOHN
                       ROGERS, Appellants

                                              V.

                                 JUAN PADILLA, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-09374

                                          ORDER
       Before the Court is appellants’ February 1, 2017 unopposed motion for second extension

of time to file brief. Appellants explain they have settled their controversy with appellee and

seek the extension to allow the parties time to perform the settlement. We GRANT the motion

and ORDER appellants to file either their brief or a motion to dismiss the appeal no later than

March 23, 2017. We caution appellants that further requests for extension of time will be

disfavored.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE